Citation Nr: 1642824	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-26 466	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a chest disorder, to include internal bleeding.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure. 

4.  Entitlement to service connection for a cardiac disorder, to include the residuals of a heart attack, coronary artery disease and hypertensive heart disease. 

5.  Entitlement to service connection for bilateral hearing loss with drainage.

6.  Entitlement to service connection for headaches with dizziness.

7.  Entitlement to service connection for a skin disorder, to include eczema.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from July 1966 to March 1967, when he was discharged for unsuitability.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2015, the appellant presented testimony at a Board hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for posttraumatic stress disorder (PTSD) encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The medical evidence of record includes diagnoses of tinea pedis; tinea corporis; dermatitis; eczema; diabetes mellitus, type 2 (DM); chronic obstructive pulmonary disease; coronary artery disease; hypertensive heart disease; peripheral artery disease; headaches; and vertigo.  The mental health treatment evidence of record includes psychiatric diagnoses of inadequate personality; and psychoneurotic anxiety reaction.

The Board notes that the appellant's claims for service connection for DM, a chest disorder and a nervous condition were originally denied in a January 1969 rating decision; he was notified of the denial that same month, but he did not complete the steps required to appeal that decision.  The January 1969 RO decision therefore represents the last final action on the merits of those three service connection claims.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The January 1969 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the January 1969 rating decision constitutes new and material evidence on the issues of entitlement to service connection for DM, a chest disorder and a psychiatric disorder.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The evidence of record indicates that the appellant was discharged from service based on unsuitability after it was determined, in January 1967, that he had an inadequate personality.  However, it is unclear whether the AOJ specifically sought psychiatric records for the appellant from the military service department.  Review of the appellant's service medical records reveals that he underwent a mental health consultation, in February 1967, that appears to be connected with his discharge for unsuitability, but no associated record of that visit is included in the claims file.  On remand, specific searches for psychiatric records for the appellant should be accomplished.

In addition, the evidence of record contains almost no service personnel records for the appellant.  The appellant has reported a PTSD-related stressor that involved being injured, along with other service personnel, by an exploding mortar while he was stationed at Fort Campbell in December 1966.  He has stated that this occurred during his basic combat training, but he has also stated that it occurred during his advanced individual training (AIT); however, it is not known at this point where the appellant was stationed for these trainings.  The appellant's service personnel records, narrative evaluation reports and the records relating to his unsuitability discharge might shed some light on the circumstances for which the appellant was discharged after approximately seven months of active duty.  On remand these records should be obtained and associated with the evidence of record. 

Review of the evidence of record reveals that the appellant was treated at VA facilities in Oklahoma in 1976.  He subsequently was treated at the same facilities between January 2007 and December 2013.  However, no VA treatment records dated before January 2007, or after December 2013, are of record.  During his October 2015 Board hearing, the appellant indicated that he has been treated at VA facilities for his claimed conditions, including, for example, depression.  Hence, more VA medical treatment records may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, a search must be made for all outstanding VA treatment records dated from March 1967 onward.   

The appellant indicated during his October 2015 Board hearing that he had been getting treatment for his heart problems from private providers.  He specifically mentioned that he had been treated for a heart attack at a hospital in Enid, Oklahoma, but the associated records have not been included in the evidence of record.  Therefore, the AOJ should obtain all outstanding, pertinent records of private medical and/or psychiatric evaluation and treatment of the Veteran.  

The appellant was afforded a VA medical examination in January 2012.  However, as noted above, the evidence of record apparently does not include various VA treatment records, private treatment records and service department records.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of veteran's claims folder).  In addition, the examiner stated that further work-up was needed as to the question of internal bleeding.  The appellant was also afforded a VA audiometric examination in December 2013, but the examiner determined that the results were not valid.  Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013.  Clearly, then, the medical examinations of record were inadequate.  On remand, the appellant should be afforded a new audiometric examination and an addendum should be obtained in connection with the January 2012 medical examination report.

Finally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection on appeal because a hypothetical grant of any such service connection claim could significantly change the adjudication of the TDIU issue.  Such a grant could increase the Veteran's overall combined disability percentage, and the Veteran contends that the appealed conditions contribute to his inability to secure substantially gainful employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to TDIU must therefore be deferred until the intertwined issues are resolved.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for psychiatric treatment records for the appellant.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

3.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of appellant's service personnel records (Official Military Personnel File (OMPF)) or alternative records.  In particular, the appellant's Army narrative performance evaluation reports (including records relating to counseling, disciplinary actions and early discharge) must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

4.  Obtain all of the Veteran's outstanding pertinent VA medical treatment records; in particular obtain all records dated from 1967 onward.  Obtain all outstanding private records of medical and mental health evaluations and treatment as well, to include records from the private hospital in Enid.

5.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given an opportunity to secure the records.

6.  Ask the VA physician who examined the appellant in January 2012 to review the claims file and provide an addendum to the examination report.  (If the January 2012 examining physician is unavailable, ask an appropriate physician to provide the addendum.)  The addendum opinion should address whether the appellant has demonstrated any condition involving internal bleeding since July 2011, and whether it at least as likely as not (i.e., to at least a 50-50 degree of probability) that any of the conditions diagnosed during the January 2012 medical examination began in service, or was initially manifested in service or is the result of an injury or disease in service?  The addendum opinion should also address whether it at least as likely as not (i.e., to at least a 50-50 degree of probability) that any of the conditions diagnosed during the January 2012 medical examination was initially manifested within one year of the appellant's discharge from service in March 1967.  

If any opinion cannot be provided without speculation the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is further information that would permit the opinion to be provided. 

If the physician determines that an examination or testing is needed before the addendum opinion can be rendered, schedule the appellant for all such examination(s) and/or testing.

7.  Schedule the appellant for VA audiometric testing by an audiologist to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file must be reviewed by the examining audiologist in conjunction with the audiometric testing.  The examining audiologist must address any credibility questions raised by the record and specifically explain how and why the current testing results and the test results of December 2013 are valid or invalid.

If, and only if, the audiometric testing demonstrates that the appellant meets the 38 C.F.R. § 3.385 standard for hearing loss in either or both ears, the audiologist should opine whether it at least as likely as not (i.e., to at least a 50-50 degree of probability) that any such hearing loss is related to any incident of service.  The rationale for any such conclusion must be set out in the report.

8.  Review the claims file and ensure that all indicated development actions such as stressor verification have been conducted and completed in full.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development must be done.  If any development is incomplete, appropriate corrective action is to be implemented. 

9.  Thereafter, re-adjudicate the appellant's new and material evidence claims, his service connection claims and his TDIU claim; the readjudication must reflect consideration of all evidence of record and be done with application of all appropriate legal theories, caselaw, statutes and regulations.

10.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time for response must be allowed.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

